The Honorable Dennis Young State Representative P.O. Box 1835 Texarkana, AR 75504
Dear Representative Young:
This is in response to your request for an opinion regarding the Arkansas Fire and Pension Review Board Rule #10. You state that Rule 10 "sets guidelines that are not established by law." The specific question posed is: "Can the [Board] establish rules that supersede the translation of the law?"
Please note that I have enclosed a copy of Attorney General Opinion94-215, wherein it was concluded that Rule 10 reflects a reasonable construction of the law. Id. at 2. As stated in Opinion 94-215, I do not perceive a conflict between Board Rule 10 and the statute. The Board is given broad authority to promulgate rules and regulations, and thereby interpret the law. An agency's interpretation of a statute, while not conclusive, is highly persuasive. Ramsey v. Dept. of Human Services,301 Ark. 285, 783 S.W.2d 361 (1990). Rule 10 would, in my opinion, likely withstand scrutiny under this standard of review.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh